Citation Nr: 0638581	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to 
September 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in 
Philadelphia, Pennsylvania, which denied service connection 
for bilateral shin splints, gastrocnemius strain and pes 
planus. 

In a July 2006 decision, the Board denied service connection 
for bilateral shin splints and a gastrocnemius strain while 
remanding the issue of entitlement to service connection for 
pes planus for further development.


FINDING OF FACT

The veteran's current pes planus is a congenital defect 
without superimposed disease or disability. 


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  

The November 2001 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the November 
2001 VCAA letter contained a notation that he was responsible 
for supporting his claim with appropriate evidence.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.  In 
November 2006, the veteran submitted an Appellant's Brief 
thereby demonstrating his actual knowledge of the need to 
submit relevant evidence in his possession.

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in a November 2001 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a June 2006 letter.  Since the claim is being denied, 
no rating is being given and no effective date is being set.  
He is, therefore, not prejudiced by the delayed notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records.  

Additionally, the veteran underwent a VA examination in 
October 2004 addressing the disorder at issue on appeal, and 
a clarifying opinion was obtained in August 2006.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The provisions of 38 C.F.R. § 3.303(c) (2006) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
Board, reasoned that the term "disease" in 38 U.S.C.A. §§ 
1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) 
are mutually exclusive, and concluded that service connection 
may be granted for diseases, but not defects, of a 
congenital, developmental, or familial origin. VA Gen. Couns. 
Prec. 82-90 (July 18, 1990) (originally issued as VA Gen. 
Couns. Prec. 1-85 (Mar. 5, 1985)).

The General Counsel discussed the difference between a 
disease and defect as follows:

"Disease" has been broadly defined as any 
deviation from or interruption of the 
normal structure or function of any part, 
organ, or system of the body that is 
manifested by a characteristic set of 
symptoms and signs and whose etiology, 
pathology, and prognosis may be known or 
unknown. DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 385 (26th Ed.1974). In case 
law, the word has been variously defined 
as (for example) a morbid condition of 
the body or of some organ or part; an 
illness; a sickness. 12A WORDS AND 
PHRASES Disease, at 388 et seq. (1954). 
On the other hand, the term "defects," 
viewed in the context of 38 C.F.R. § 
3.303(c), would be definable as 
structural or inherent abnormalities or 
conditions which are more or less 
stationary in nature. Interestingly, one 
influential Federal court, in drawing a 
distinction between "disease" and 
"defect," indicated that the former 
referred to a condition considered 
capable of improving or deteriorating, 
whereas the latter referred to a 
condition not considered capable of 
improving or deteriorating. Durham v. 
United States, 214 F.2d 862, 875 
(D.C.Cir.1954); see also United States v. 
Shorter, 343 A.2d 569, 572 (D.C.1975).  
While we would characterize as a 
generalization a statement that "defects" 
are incapable of any improvement or 
deterioration, we believe the contrast 
drawn by the court is essentially valid 
and helps to clarify the difference 
between these terms.

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records show that in a June 
2000 report of medical examination, completed for purposes of 
enlistment, his feet were clinically evaluated as normal and 
it was noted that he had a normal arch.  Additionally, his 
lower extremities were also found to be clinically normal. 

The veteran's July 2001 separation examination indicated that 
that the feet were abnormal.  It was noted that he had pes 
planus which was moderate and asymptomatic.  

The service medical records contain no other references to 
pes planus.  However, a treatment note in August 2001 stated 
that the veteran was wearing arch supports in his running 
shoes.  It was noted that he had had shin splints in February 
2001 and been wearing arch support in running shows.  
Tenderness was noted only in the shins.

In October 2004, the veteran underwent a VA examination to 
evaluate his claimed disabilities.  The veteran reported that 
he was given arch supports while in the Army but he did not 
wear them presently as he felt that they did not help him.  
The veteran had excessive pronation on both of his feet.

A physical examination revealed pes planus of the left and 
right foot.  However, the examiner concluded that the 
veteran's bilateral pes planus was not incurred or caused by 
military service.

Per the July 2006 Board remand, the VA examiner in August 
2006 provided an addendum to the October 2004 VA examination 
after a review of the records.  The examiner noted his review 
of the July 2001 separation examination which included the 
comment that the veteran had pes planus moderate, 
asymptomatic.  The examiner concluded that this notation was 
an oversight on the part of the examiner as a review of the 
medical records reveals no mention of any foot injury 
sustained by the veteran that could have caused the collapse 
of his arches.  The examiner concluded that the veteran has 
congenital pes planus and that his condition was not caused 
by or a result of a disease or injury in service.  

Analysis

The VA examiner provided the only competent opinion on the 
nature of the claimed pes planus and its relationship to 
service.  The examiner, who was chief of the podiatry section 
at a VA medical center, concluded that the veteran had pes 
planus which was congenital.  The remaining question is 
whether the pes planus is a congenital defect, which cannot 
be service connected; or congenital disease, which can.  

Pes planus would seem to exactly meet the General Counsel's 
definition of a defect.  As the VA examiner pointed out, pes 
planus is flat feet, or a collapse of the normal arch.  Thus, 
it is a structural defect, and must accordingly be classified 
as a congenital defect, rather than disease.

Because there is no competent and credible evidence was an 
acquired disease or disability, or is a congenital disease, 
and there is no evidence of superimposed disease or defect; 
the preponderance of the evidence is against the claim of 
entitlement to service connection for pes planus.  As such, 
the benefit of the doubt rule is not for application and the 
claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pes planus is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


